Citation Nr: 0833607	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-23 904	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine with spinal stenosis.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for chronic obstructive 
pulmonary disease.

4. Entitlement to service connection for hiatal hernia.

5. Entitlement to service connection for septal 
reconstruction and turbinate reduction.

6. Entitlement to an initial compensable rating for service-
connected gastroesophageal reflux disease.

7. Entitlement to an initial compensable rating for service-
connected sinusitis.

8. Entitlement to an initial 10 percent rating for multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324.

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1972 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2002 of Department 
of Veterans Affairs (VA) Regional Office (RO).

In January 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is in the record.

At the hearing, the veteran raised the claims of service 
connection for degenerative disc disease and joint disease of 
the cervical spine and of degenerative joint disease of the 
thoracic spine, which the Board had referred to the RO for 
appropriate action.

In July 2006, the Board remanded the claims for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. Degenerative disc disease of the lumbar spine with spinal 
stenosis was not affirmatively shown to have been present in 
service, and degenerative disc disease of the lumbar spine 
with spinal stenosis, first documented after service, is 
unrelated to an injury or disease of service origin.

2. Sleep apnea was not affirmatively shown to have been 
present in service and current sleep apnea, first documented 
after service, is unrelated to an injury or disease of 
service origin; and the current sleep apnea is not caused or 
made worse by service-connected sinusitis.  

3. Chronic obstructive pulmonary disease is not shown by 
competent medical evidence to be the result of service.

4. Hiatal hernia was not affirmatively shown to have been 
present in service and hiatal hernia, first documented after 
service, is unrelated to an injury or disease of service 
origin; and the current hiatal hernia is not caused or made 
worse by service-connected gastroesophageal reflux disease.

5. Septal reconstruction and turbinate reduction is not shown 
by competent medical evidence to be the result of service; 
and septal reconstruction and turbinate reduction is not 
caused or made worse by service-connected sinusitis.  

6. Gastroesophageal reflux disease is not manifested by two 
or more symptoms of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, arm, or shoulder pain, productive 
of considerable impairment of health.  

7. Sinusitis does not result in one or two incapacitating 
episodes per year requiring prolonged antibiotic treatment or 
three to six non-incapacitating episodes characterized by 
headaches, pain, and purulent discharge or crusting.

8. The evidence of record fails to demonstrate that the 
veteran's multiple noncompensable service-connected 
disabilities clearly interfere with his normal employability.



CONCLUSIONS OF LAW

1. Degenerative disc disease of the lumbar spine with spinal 
stenosis was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2. Sleep apnea was not incurred in or aggravated by service; 
and sleep apnea is not proximately due to or the result of 
the service-connected sinusitis.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303, 3.310 (2007).

3.Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2007).

4. Hiatal hernia was not incurred in or aggravated by 
service; and hiatal hernia is not proximately due to or the 
result of the service-connected gastroesophageal reflux 
disease.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303, 3.310 (2007).

5. Septal reconstruction and turbinate reduction was not 
incurred in or aggravated by service; and septal 
reconstruction and turbinate reduction is not proximately due 
to or the result of the service-connected sinusitis.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.310 (2007).

6. The criteria for an initial compensable rating for 
gastroesophageal reflux disease have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2007).

7. The criteria for an initial compensable rating for chronic 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2007).

8. The schedular criteria for an initial compensable rating 
based on multiple noncompensable service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 3.324 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims of service connection, the RO provided pre- and 
post- adjudication, VCAA notice by letters, dated in April 
2002, in August 2006, and in July 2007.  The notice included 
the type of evidence needed to substantiate the claims, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The VCAA notice did not included the type of 
evidence needed to substantiate secondary service connection.  
The defect was cured by actual knowledge on the part of the 
veteran, who testified in December 2004, that his sleep apnea 
and septal reconstruction and turbinate reduction were 
aggravated by his service-connected sinusitis.  In May 2008, 
he indicated that his hiatal hernia was related to his 
gastroesophageal reflux disease.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of the 
claims and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice, pertaining to effective 
dates and the degree of disability assignable, came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in February 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

As for the claims for increase, where, as here, service 
connection has been granted and initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claims of service connection have 
been substantiated, the filing of a notice of disagreement 
with the RO's decision, rating the disabilities, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and 
§ 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake,  21 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has afforded the veteran VA 
examinations in July 2002 and August 2007.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply. 

Degenerative Disease of the Lumbar Spine with Spinal Stenosis

Factual Background

Service treatment records show that on reenlistment 
examination in July 1974 the veteran complained of recurrent 
back pain.  In June 1980, he complained of twisting his back 
two weeks earlier, the examination was within normal limits, 
and the assessment was resolving lumbosacral strain.

After service, private medical records show that in August 
1991 the veteran complained of back pain since heavy lifting 
five days earlier.  In July 1995, the veteran injured his 
back on a diving board.  The diagnosis was acute back pain, 
sciatica.  In September 1999 and October 1999, MRI and CT 
scans showed disc protrusion with spinal stenosis at L2-3 and 
at L4-5.  On neurosurgical evaluation in October 1999, the 
veteran's history included low back problems since he was 17 
years old.  In August 2001, an MRI of the lumbar spine showed 
degenerative disc disease and spinal stenosis.  

On VA examination in July 2002, the veteran stated that he 
injured his back during service in 1974 when he slipped and 
fell.  He complained of lumbosacral pain since service.  The 
diagnosis was history of disc disease and stenosis of the 
lumbar spine.  

In July 2002, a private physician stated that the veteran 
injured his back in 1980 during service and by history the 
current back difficulties were a continuation of and the 
result of the back injury in 1980.  

In July 2002, another private physician stated that the 
veteran has a history of back problems, dating to an injury 
on June 16, 1980, when the veteran twisted and hurt his back.  

VA records show that from November 2004 to September 2007 the 
veteran was treated for a low back disability on multiple 
occasions.  

In January 2004, the veteran testified that during service he 
complained about back problems in 1974, 1979 and 1980, 
although there was one twisting injury in 1980.  He indicated 
that after service he has been treated for back problems 
since 1982 to the present.  

On VA examination in August 2007, the veteran complained of 
constant radiating low back pain.  The diagnosis was 
degenerative disc disease of the lumbar spine.  After 
reviewing the claims folder, the examiner was of the opinion 
that there was no evidence of chronicity or continuity of 
symptomatology since service.  The examiner noted that in 
1980 there was treatment for resolving lumbar strain, however 
there was no mention of back problems in 1980 on the 
discharge examination.  Nineteen years later CT scan revealed 
disc bulge and stenosis.  The examiner found the in-service 
back condition was acute with rapid resolution, not chronic 
or recurrent and concluded that it is less likely as not that 
the veteran's degenerative disc disease with spinal stenosis 
is etiologically related to or caused by many in-service 
lumbar strain.  

In September 2007, the veteran stated during and after 
service his chest problems could have been back problems.  

Analysis

The service treatment records show that in June 1980 the 
veteran was treated for a twisting low back injury, and there 
was no finding of a low back disability on separation 
examination.  After service, the first documented diagnosis 
of degenerative disc disease of the lumbar spine with spinal 
stenosis was in August 2001.  The absence of documented 
complaints indicative of degenerative disc disease of the 
lumbar spine with spinal stenosis from service to August 2001 
weigh against the claim that degenerative disc disease of the 
lumbar spine with spinal stenosis is related to service on 
the basis of continuity of symptomatology.  38 C.F.R. § 
3.303(b).



Following a review of the file, the examiner, who conducted 
the VA examination in August 2007 was of the opinion that it 
is less likely as not that the veteran's degenerative disc 
disease with spinal stenosis is etiologically related to or 
caused by many in-service lumbar strains.  Conversely, in 
July 2002, one private physician concluded that by history 
the veteran's current back difficulties were a continuation 
of and the result of the back injury in 1980.  In July 2002, 
another private physician stated that the veteran had a 
history of back problems, dating to an injury on June 16, 
1980.  On a neurosurgical evaluation in October 1999 history 
included low back problems since the veteran was 17 years 
old.  

It is the Board's duty to assess the credibility and 
probative value of the evidence.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the physician fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable VA medical opinion of August 2007 because 
the examiner reviewed the claims folder, relied on the facts 
in the record, explained that nineteen years after the in-
service back injury, a CT scan revealed a disc bulge and 
stenosis and concluded that the in-service injury was acute 
with rapid resolution.  The opinions of the private 
physicians were not based on a review of the record and do 
not account for the facts of record, that are, degenerative 
disc disease of the lumbar spine and stenosis 19 years after 
service.  

As for the veteran's statement and testimony, relating his 
degenerative disc disease of the lumbar spine with spinal 
stenosis to service, where as here, the question is one of 
medical causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore the veteran's statements and testimony are not 
competent evidence on the question of medical causation, that 
is, the relationship between the degenerative disc disease of 
the lumbar spine with spinal stenosis and service.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
the favorable medical evidence has been rejected for the 
reasons articulated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Sleep Apnea

Factual Background 

Service treatment records contain no complaints, finding, 
diagnosis or treatment for sleep apnea.  

Private medical records show that in January 2000 the veteran 
had a diagnosis of possible sleep apnea and in April 2000 the 
diagnosis was sleep apnea.  

On VA examinations in July 2002, the veteran had a diagnosis 
of sleep apnea, presumably obstructive in type, diagnosed in 
1999.  The examiner noted that a 10 pound weight gain since 
service may be an important factor in this development.  

VA treatment records show that from November 2004 to 
September 2007 the veteran was treated for sleep apnea on 
multiple occasions.  

In January 2004, the veteran testified that his sleep apnea 
was aggravated by his service-connected sinusitis.  

On VA examination in August 2007, the veteran reported that 
he thought his sleep apnea began in 1997.  

On VA examination for sinusitis in August 2007, the examiner 
was of the opinion that there was no etiologic relationship 
between the veteran's service-connected sinusitis and sleep 
apnea as a complication of the septoplasty in 1982 or 1984 
and the sleep apnea was not permanently worse by the service-
connected sinusitis.  

Analysis

On the basis of the service treatment records, sleep apnea 
was not affirmatively shown during service.  For this reason, 
the claim of service connection for sleep apnea under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not 
established.

As sleep apnea was not noted or observed during service as 
evidenced by the service treatment records and as there is 
otherwise no other evidence of the disability during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between sleep apnea and service and an 
established injury or disease of service origin.  

Where as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between the current sleep apnea and 
service, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 
as articulated above, the Board finds that service connection 
for the current sleep apnea as directly related to service 
under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d) is 
not established.

As the preponderance of the evidence is against the claim of 
service connection for the current sleep apnea under the 
applicable theories of entitlement to direct service 
connection, namely, by affirmatively showing onset during 
service, by continuity of symptomatology, or by post-service 
initial diagnosis, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

On the question of secondary service connection, in August 
2007 a VA examiner was of the opinion that there was no 
etiologic relationship between the veteran's service-
connected sinusitis and sleep apnea as a complication of the 
septoplasty in 1982 or 1984 and the sleep apnea was not 
permanently worse by the service-connected sinusitis.  This 
evidence is uncontroverted and the Board finds that the 
veteran's sleep apnea is not proximately due to the 
service-connected sinusitis.  

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 
as articulated above, the Board finds that service connection 
for the current sleep apnea as secondary to the service-
connected sinusitis under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.310 is not established.

For the reasons articulated, the preponderance of the 
evidence is against the claim of service connection for the 
current sleep apnea on a secondary basis, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Chronic Obstructive Pulmonary Disease

Factual Background

Service treatment records show in July 1978 it was noted that 
the veteran smoked and that he had a chronic cough.  In 
January 1979, the veteran complained of a sore throat and a 
cough and the assessment was upper respiratory infection.  

When the veteran was seen three days later, the assessment 
was chronic sinusitis/bronchitis, probably smoking related.  
In July 1979, the veteran complained of a long history of 
chest pain.  A pulmonary function test revealed small airway 
obstruction, and a repeat test was recommended after the 
veteran completely stopped smoking.  On further evaluation in 
August 1979, no pleural disease was found on X-rays, which 
were read by the Chairman and Professor of the Department of 
Radiology at the University of Cincinnati Medical Center.  In 
March 1980, the veteran complained of chronic chest pain of 
three years' duration.  On evaluation, the chest was clear to 
auscultation.  On separation examination, the lungs were 
evaluated as normal. 

After service, private medical records show that in July 1995 
acute bronchitis was noted.  In November 1999, the diagnoses 
were chronic obstructive pulmonary disease and tobacco abuse.  
In April 2001, the veteran was treated for an acute 
exacerbation of chronic obstructive pulmonary disease.  In 
May 2001, it was noted that pulmonary function tests in 
September 1999 showed mild obstruction. 

On VA examination in July 2002, the veteran stated that since 
the late 1970s he had a history of chronic obstructive 
pulmonary disease.  It was noted that the veteran smoked a 
pack of cigarettes per day for over 30 years.  Pulmonary 
function tests were reported to be within normal limits.  The 
diagnosis was chronic obstructive pulmonary disease. 

VA records show that from November 2004 to September 2007 the 
veteran was treated for chronic obstructive pulmonary disease 
on multiple occasions.  In November 2005, the veteran's 
chronic obstructive pulmonary disease was exacerbated by 
sinus problems.  

In January 2004, the veteran testified that after service he 
has been treated for chest problems since 1982 to the 
present.  



On VA examination in August 2007, the veteran reported having 
problems since 1976 when there was a submarine fire during 
active duty service.  He indicated he has a 40-year history 
of smoking a pack of cigarettes per day.  The diagnosis was 
chronic obstructive pulmonary disease.  The examiner stated 
that cigarette smoking was the lead cause of chronic 
obstructive pulmonary disease.  The examiner concluded that 
based on the veteran's 40-year smoking history, normal 
current objective finding and spirometry, the veteran's 
single abnormal pulmonary function test with moderate airway 
obstruction in 1979 was less likely as not the etiology of 
the current's chronic obstructive pulmonary disease.  

In March 2008, the veteran stated he started smoking during 
service.  

Analysis

The service treatment records show that the veteran was 
treated for various chest problems, but there was no finding 
of a pulmonary abnormality on separation examination.  After 
service, chronic obstructive pulmonary disease was first 
documented in November 1999, more than 19 after service.  The 
absence of documented complaints indicative of chronic 
obstructive pulmonary disease from March 1980 to November 
1999 weighs against the claim that chronic obstructive 
pulmonary disease, first documented in November 1999, is 
related to service on the basis of continuity of 
symptomatology.  38 C.F.R. § 3.303(b).

As for the diagnosis of chronic obstructive pulmonary disease 
after service, the VA examiner, after reviewing the claims 
folder and examining the veteran, concluded that based on the 
veteran's 40-year smoking history, normal current objective 
finding and spirometry, the veteran's single abnormal 
pulmonary function test with moderate airway obstruction in 
1979 is less likely as not the etiology of the current 
chronic obstructive pulmonary disease.  The examiner 
attributed the veteran's chronic obstructive pulmonary 
disease to his 40 year smoking and this evidence is 
uncontroverted and weighs against the claim.  



The veteran contends his smoking is due to service.  Even if 
the veteran's smoking in service contributed to his 
respiratory disorder, the United States Congress has 
prohibited the grant of service connection for disability on 
the basis that such disability resulted from disease 
attributable to the use of tobacco products during service 
for claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300. Therefore, as a matter of law, any claim 
received by VA after June 9, 1998, is subject to this 
restriction.  In this case, the veteran filed his claim in 
May 2001 and service connection for a respiratory disorder on 
the basis of tobacco use in service is precluded by law.

As for the veteran's statements and testimony that his 
chronic obstructive pulmonary disease is service related, the 
veteran as a layperson is not competent to offer an opinion 
on a medical diagnosis or medical causation, and consequently 
his statements and testimony to the extent that he relates 
chronic obstructive pulmonary disease to service does not 
constitute medical evidence.

As the preponderance of the evidence is against the claim, 
service connection for chronic obstructive pulmonary disease 
is not established.  38 U.S.C.A. § 5107(b).

Hiatal Hernia

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment of a hiatal hernia.  Service treatment 
records show that on Enlistment Report of Medical History in 
December 1971 and reenlistment Report of Medical History in 
July 1974, the veteran indicated he had a hernia when he was 
nine and eleven.  In November 1978, an upper gastrointestinal 
series was negative.  

On VA examination in July 2002, the diagnosis was 
gastroesophageal reflux disease with small sliding hiatal 
hernia.  



On VA examination in August 2007, the examiner noted the 
veteran was seen several times during service for 
gastrointestinal complaints and a hiatal hernia was first 
noted in 2002.  After reviewing the claims folder, the 
examiner concluded that it was less likely as not that there 
is any etiologic relationship between the gastroesophageal 
reflux disease and the hiatal hernia noted in 2002.  The 
examiner also was of the opinion that it is less likely as 
not that the hiatal hernia was worsened by the service-
connected gastroesophageal reflux disease.  

Analysis

On the basis of the service treatment records, hiatal hernia 
was not affirmatively shown during service.  For this reason, 
the claim of service connection for hiatal hernia under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not 
established.

As hiatal hernia was not noted or observed during service as 
evidenced by the service treatment records and as there is 
otherwise no other evidence of the disability during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between hiatal hernia and service and an 
established injury or disease of service origin.  

On the question of secondary service connection, in August 
2007 a VA examiner was of the opinion that there was no 
etiologic relationship between the veteran's service-
connected gastroesophageal reflux disease and the hiatal 
hernia first noted in 2002.  The examiner also was of the 
opinion that it is less likely as not that the hiatal hernia 
was worsened by the service-connected gastroesophageal reflux 
disease.  This evidence is uncontroverted and the Board finds 
that the veteran's hiatal hernia is not proximately due to 
the service-connected gastroesophageal reflux disease.

Where as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between the current hiatal hernia and 
service, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 
as articulated above, the Board finds that service connection 
for the current hiatal hernia as directly related to service 
under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d) is 
not established.

As the preponderance of the evidence is against the claim of 
service connection for the current hiatal hernia under the 
applicable theories of entitlement to direct service 
connection, namely, by affirmatively showing onset during 
service, by continuity of symptomatology, or by post-service 
initial diagnosis, and on a secondary basis the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Septal Reconstruction and Turbinate Reduction

Factual Background

Service treatment records contain no complaints, findings, 
diagnosis or treatment for septal reconstruction and 
turbinate reduction.  

Private medical records show that in July 2001 the veteran 
had septal reconstruction and turbinate reduction.  Prior to 
the surgery, the examiner indicated CT scan and examination 
showed the veteran had nasal obstruction secondary to septal 
deformity and turbinate hypertrophy.  The examiner noted the 
veteran had septal and sinus surgeries in the 1980s.  

Private medical records show that in December 2001, the 
veteran underwent revision septal reconstruction and closure 
of septal perforation utilizing temporalis fascia graft and 
nasal valve reconstruction utilizing autologous cartilage 
graft.  The preoperative and postoperative diagnoses were 
nasal deformity with septal perforation, nasal valve collapse 
and nasal obstruction.  

On VA examination in July 2002, the veteran reported he had 
three nasal/surgeries.  The first was in 1982 or 1983 whereby 
the doctor corrected a deviated septum and stripped the 
sinuses and removed some polyps.  The second surgery was in 
July 2001, however the veteran indicated the repair of the 
septal perforation failed and he underwent another procedure 
in December 2001, which also failed.  

The diagnosis was septal perforation which appeared to be a 
complication of the 1982 or 1983 septoplasty surgery, and 
which has been refractory to two efforts at surgical repair.  
The examiner also provided a diagnosis of chronic atrophic 
rhinitis which appears to have originated from the surgery of 
1982 or 1983.  The examiner indicated that there may be an 
element of vasomotor and/or allergic rhinitis that probably 
preceded that surgery, perhaps as far back as the veteran's 
childhood.  

In January 2004, the veteran testified that his septal 
reconstruction and turbinate reduction is due to his service-
connected sinusitis.  

On VA examination for sinusitis in August 2007, the examiner 
reviewed the claims folder, examined the veteran and was of 
the opinion that there was no etiologic relationship between 
the veteran's service-connected sinusitis and septal 
reconstruction and turbinate reduction as a complication of 
the septoplasty in 1982 or 1983 and the septal reconstruction 
and turbinate reduction was not permanently worse by the 
service-connected sinusitis.  The examiner noted the records 
insufficiently document the underlying medical reasons for 
the surgery in 1982 or 1983.



Analysis

On the basis of the service treatment records, septal 
reconstruction and turbinate reduction was not affirmatively 
shown during service.  For this reason, the claim of service 
connection for septal reconstruction and turbinate reduction 
under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is 
not established.

As septal reconstruction and turbinate reduction was not 
noted or observed during service as evidenced by the service 
treatment records and as there is otherwise no other evidence 
during service, the principle of continuity of symptomatology 
does not apply.  Savage v. Gober, 10 Vet. App. 488, 496-97 
(1997).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between septal reconstruction and turbinate 
reduction and service and an established injury or disease of 
service origin.  

Where as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between the current septal reconstruction 
and turbinate reduction and service, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 
(Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 
as articulated above, the Board finds that service connection 
for septal reconstruction and turbinate reduction as directly 
related to service under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.303(d) is not established.



As the preponderance of the evidence is against the claim of 
service connection for the septal reconstruction and 
turbinate reduction under the applicable theories of 
entitlement to direct service connection, namely, by 
affirmatively showing onset during service, by continuity of 
symptomatology, or by post-service initial diagnosis, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

On the question of secondary service connection, in August 
2007 a VA examiner was of the opinion that there was no 
etiologic relationship between the veteran's service-
connected sinusitis and septal reconstruction and turbinate 
reduction as a complication of the septoplasty in 1982 or 
1983 and the septal reconstruction and turbinate reduction 
was not permanently worse by the service-connected sinusitis.  
This evidence is uncontroverted and the Board finds that the 
veteran's septal reconstruction and turbinate reduction is 
not proximately due to the service-connected sinusitis.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 
as articulated above, the Board finds that service connection 
for septal reconstruction and turbinate reduction as 
secondary to the service-connected sinusitis under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.310 is not 
established.

For the reasons articulated, the preponderance of the 
evidence is against the claim of service connection for 
septal reconstruction and turbinate reduction on a secondary 
basis, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).
Claims for Increase

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Gastroesophageal Reflux Disease

Factual Background

On VA examination in July 2002, physical examination shows 
the abdomen was obese, there was mild tenderness on 
palpation, but no mass or organomegaly.  There was no hernia.  
An upper gastrointestinal series revealed a hiatal hernia 
without reflux or esophagitis.  

VA records show that in October 2002 the veteran complained 
of severe dysphagia and heartburn.  

In January 2004, the veteran testified that his hiatal hernia 
was related to gastroesophageal reflux disease.  He indicated 
he has stomach acid reflux going into his mouth causing 
erosion to the esophagus.  

On VA examination in August 2007, the veteran complained of 
reflux with pyrosis.  

Analysis

Gastroesophageal reflux disease is currently rated 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7346.

Under Diagnostic Code 7346, the criteria for the next higher 
rating of 10 percent consists of two or more of the symptoms 
for the 30 percent rating.  The criteria for a 30 percent 
rating, are persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal, arm, or shoulder pain, productive of considerable 
impairment of health.

Although the veteran has complained at various times of 
reflux, dysphagia and pyrosis, persistently recurring 
epigastric distress, consisting of two symptoms accompanied 
by impairment of health, is not demonstrated. 

For these reasons, the preponderance of the evidence is 
against the claim for an initial compensable rating for 
gastroesophageal reflux disease.  38 U.S.C.A. § 5107(b).  

Sinusitis

Factual Background

On VA examination in July 2002, the veteran reported having 
one or two sinus related headaches per week.  The veteran 
indicated that he had been out of work since October 1999 due 
to chronic fatigue, at which time he was diagnosed with sleep 
apnea.  The pertinent finding was anterior and middle nasal 
passageway crusting.  X-rays did not show sinusitis.    

On VA examination in August 2007, the veteran complained of 
crusting and sinus-related headaches at least every two 
months.  The pertinent findings were no obstruction or 
purulent discharge, but there was crusting.  The examiner 
stated that the veteran had inactive or mild sinusitis. 

Analysis

Sinusitis is currently rated noncompensable under 38 C.F.R. 
§ 4.97, Diagnostic Code 6513

Under Diagnostic Code 6513, a noncompensable rating is 
assigned for sinusitis that is detected by an X-ray only.  A 
10 percent rating is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Diagnostic Code 6513.

While on VA examination in July 2002, the veteran complained 
of one or two sinus related headaches per week and physical 
examination showed crusting, X-rays did not show sinusitis.  
On VA examination in August 2007, the veteran complained of 
crusting and sinus-related headaches at least every two 
months.  On physical examination there was no obstruction or 
purulent discharge but there was crusting.  The examiner was 
of the opinion that the veteran had inactive or mild 
sinusitis and severe chronic rhinitis was the condition that 
affected his nasal passage.  

As the evidence does not show that the veteran has one or two 
incapacitating episodes of sinusitis year or three to six 
non-incapacitating episodes per year, the criteria for a 
compensable rating for sinusitis are not met.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial compensable rating for 
sinusitis.  38 U.S.C.A. § 5107(b).  



Multiple Noncompensable Service-Connected Disabilities 
under38 C.F.R. §3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating. 38 C.F.R. § 3.324.

Private medical records show that in November 2001 the 
veteran was permanently and totally disabled for all 
substantial gainful employment due to the following 
diagnoses: torn right rotator cuff, left rotator cuff 
tendinitis, diabetes mellitus, status post-bilateral carpal 
tunnel releases,  anterior transposition of the right ulnar 
nerve, and chronic low back pain.  

In November 2002, the Social Security Administration 
determined the veteran was entitled to disability benefits 
based on severe impairment including insulin dependent 
diabetes mellitus, chronic obstructive pulmonary disease, 
obstructive sleep apnea, migraine headaches, hypertension, 
spinal stenosis, major depression, attention deficit 
hyperactivity disorder, and a history of multiple recent 
surgical procedures.  

As neither gastroesophageal reflux disease nor sinusitis has 
been identified as interfering with normal employment, the 
criteria for a 10 percent rating under 38 C.F.R. § 3.324 have 
not been met. 

For these reasons, the preponderance of the evidence is 
against the claim for a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities.  38 
U.S.C.A. § 5107(b).  

                                                                         
(The Order follows on the next page.).







ORDER

Service connection for degenerative disc disease of the 
lumbar spine with spinal stenosis is denied.

Service connection for sleep apnea is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for hiatal hernia is denied.

Service connection for septal reconstruction and turbinate 
reduction is denied.

An initial compensable rating for service-connected 
gastroesophageal reflux disease is denied.

An initial compensable rating for service-connected sinusitis 
is denied.

An initial 10 percent rating for multiple noncompensable 
service connected disabilities under 38 C.F.R. § 3.324 is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


